PD-1240-15                                                      PD-1239-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 9/21/2015 5:13:50 PM
                                                                                   Accepted 9/22/2015 2:26:35 PM
                                                PD                                                 ABEL ACOSTA
                                        NO. 11-14-00033-CR                                                 CLERK

 STATE OF TEXAS                                  §                           IN THE


 VS.                                             §                         COURT OF


 RICKEY GENE PIPPIN                              §                    CRIMINAL APPEALS



             APPELLANT'S MOTION FOR EXTENSION OF TIME
             TO FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE COURT OF CRIMINAL APPEALS:
       Comes now Appellant, and files this Motion for the Court to extend the time for filing of
Appellant's PDR and shows the Court the following:
       1. Appellant was convicted of Bail Jumping Case Numbers 1288659, styled "The State

of Texas v. Rickey Gene Pippin” in the 297th District Court of Tarrant County, Texas. Appellant

was sentenced to Ninety-Nine years confinement in the Institutional Division of the Texas

Department of Corrections on December 04, 2013.

       2. Appeal was perfected by notice of appeal filed on December 04,2013. A motion for

new trial was filed. Appellant’s appeal was affirmed by the Eleventh Court of Appeals on

August 21, 2015.

       3. Appellant's PDR is due in the Court of Criminal Appeals on September 21, 2015.

       4. Appellant seeks an extension of thirty days within which to file the PDR. There has

been one previous extensions of time requested and granted with regard to the filing of

appellant's PDR. The submission date in this case is not set. Therefore, this requested extension

would not delay submission.

5. This extension is not requested for purposes of delay but rather to adequately brief the legal

issues for appeal and insure justice is done.


                                                                September 22, 2015
       6. The Appellant’s initial Appeal was affirmed by the Court of Appeals on August 21,

2015. Since this date, counsel for Appellant has been in trial or preparing for trial on major cases,

Styled “The State of Texas vs. Arnulfo Mauricio Jr.” in 213th District Court, which is a Manuf

cont sub 0/400G-PG1, Burglary of Habitation, Engaging Organized Crime and Aggravated

Robbery. “The State of Texas vs. Cameron Butler” in the Judicial District Court No. 4, Murder ;

styled “The State of Texas vs. Arron Alexander Brown” in 213th District Court, is a Intox Aslt

w/vehicle SBI.

        These cases were or are all contested trials and Counsel for Appellant is either preparing

them for trial or actually in trial, as well as handling many other cases. It has not been possible

for Counsel to complete the PDR due to this large number of court settings and serious cases

which went or are going to lengthy jury trials.

       Appellant’s attorney apologies to the Court for requesting an extension of time; however,

counsel’s unexpected trial schedule has prohibited counsel’s ability to prepare the PDR.

        An extension of thirty days will be necessary and adequate to allow the completion

of the PDR.

       WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of thirty days to file the PDR.

                                               Respectfully submitted,
                                               Lisa Mullen
                                               ______________________
                                               /s/Lisa Mullen
                                              Attorney at Law
                                              3149 Lackland Road, Suite 102
                                              Fort Worth, Texas 76116
                                               817-332-8900
                                              Fax: 817-332-8904
                                              SBN: 03254375
                                              lisa@mullenlawoffice.com
                               CERTIFICATE OF SERVICE


       This is to certify that on September 21, 2015 a true and correct copy of the above and

foregoing document was served with the Tarrant County District Attorney's Office, 401 West

Belknap, Fort Worth, Texas, 76196, by U.S. Postal Mail.


                                             Lisa Mullen
                                             ________________________________
                                              /s/Lisa Mullen
                                             Attorney at Law




                         CERTIFICATE OF CONFERENCE



       I, Lisa Mullen, certify that I have conferred with Counsel for the State and they do not

oppose the granting of Appellant’s Motion for Extension of Time to file Appellant’s PDR.

                                              Lisa Mullen
                                             ________________________
                                          /s/Lisa Mullen
                                        AFFIDAVIT



THE STATE OF TEXAS

COUNTY OF TARRANT

       I, Lisa Mullen, Attorney at Law, being duly sworn, on my oath say that the facts stated in

the foregoing motion are true and correct to the best of my knowledge.



                                                           Lisa Mullen
                                                           ______________________________
                                                           /s/Lisa Mullen
                                                           Attorney at Law
                                                           State Bar Number: 03254375
                                                           lisa@mullenlawoffice.com

       Subscribed to and sworn before me on this date: September 21, 2015.



                                                          Nancy Mata Martinez
                                                          _____________________________
                                                       Nancy Mata Martinez
                                                          Notary Public for The State

My Commission expires: August 31, 2016